DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	This office action is in response to applicant’s communication filed on 08/13/2021 in response to PTO Office Action mailed on 07/09/2021.  The Applicant’s remarks and amendments to the claims and/or the specification were considered with the results as follows.  
2.	In response to the last Office Action, claim 1 has been amended. No claims are added or canceled. Claims 1-6 are pending in this office action.
3.	A terminal disclaimer has been acknowledged. The Double patenting rejection has been withdrawn.
4.	The amendment filed on 08/13/2021 recite sufficient structure to perform the claimed function, and the claim limitations in claim 1 are not interpreted under 35 USC 112(f).

Allowable Subject Matter
5.	The following is an examiner’s statement of reasons for allowance: The closest Prior art Kocsis et al (US 2009/0234850 A1) discloses a system to synchronize metadata for a plurality of applications. The system includes content administration rules programmed to define policies for updating metadata in the master database and policies for propagating updates in the metadata to the plurality of applications. The metadata describes at least one asset represented as data residing in at least one of the plurality of applications. A rules engine is programmed to apply at least a first set of the content administration rules to a metadata record received from a first application of the plurality of applications to control updating corresponding metadata stored in a master database. Changes in the corresponding metadata made to the master database can be propagated to at least one second application of the plurality of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUK TING CHOI whose telephone number is (571)270-1637.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford W Kindred can be reached on 5712724037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/YUK TING CHOI/Primary Examiner, Art Unit 2153